Daños y perjuicios. En 15 de diciembre, 1922, la parte apelada pre-sentó moción, notificada a la parte contraria, solicitando la desestimación de la apelación por no haberse presentado el alegato del apelante dentro del término reglamentario. El 21 de dicho mes y año el apelante archivó su alegato sin hacer manifestación alguna del motivo que tuvo para no archivarlo en tiempo. En el acto de la vista el apelado insistió, habiendo el apelante hecho algunas manifestaciones explicando su con-ducta. Se resolvió desestimar la apelación de acuerdo con los artículos 42 y 60 del Reglamento.